          Case 3:19-cv-00149-JTK Document 21 Filed 09/21/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


PRINCE MCLAURIN                                                                       PLAINTIFF

v.                               Case No. 3:19-cv-00149-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                                       DEFENDANT

                                                ORDER

        Before the Court are Plaintiff’s Motion for and Brief in Support of Attorney’s Fees under

the Equal Access to Justice Act. Docs. 18 & 19. In his motion, Plaintiff requests $4,496.92 in

fees and expenses. Defendant does not object. Doc. 20. After careful consideration, the Court

grants the motion and finds that Plaintiff should be awarded reasonable attorney’s fees.

        EAJA fees are payable to Plaintiff, not Plaintiff’s attorney, and such fees are subject to an

offset when the Plaintiff has outstanding federal debts. See Astrue v. Ratliff, 130 S. Ct. 2521

(2010). Therefore, subject to any offset, payment by check to the order of the Plaintiff, in care

of his attorney, will issue to Plaintiff’s attorney.

        Accordingly, the Motion for Attorney’s Fees (Doc. 18) is GRANTED. Plaintiff is

awarded $4,496.92.

        SO ORDERED THIS 21st day of September, 2020.




                                                       ____________________________________
                                                       JEROME T. KEARNEY
                                                       UNITED STATES MAGISTRATE JUDGE
